 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 DEUTSCHE BANK NATIONAL TRUST                            Case No.: 2:20-cv-01885-APG-VCF
   COMPANY,
 4                                                    Order Denying Motions Without Prejudice
          Plaintiff
 5
   v.
 6
   FIDELITY NATIONAL TITLE GROUP,
 7 INC., et al.,

 8          Defendants

 9         This is one of many lawsuits in this court between lenders and title insurers in which the

10 parties dispute whether the title insurers properly denied coverage for claims related to

11 homeowners association liens. Many of those cases are stayed, either by stipulation of the

12 parties or by order of the court, to await a ruling from the Ninth Circuit in Wells Fargo Bank,

13 N.A. v. Fidelity National Title Ins. Co., Ninth Cir. Case No. 19-17332 (District Court Case No.

14 3:19-cv-00241-MMDWGC) (Wells Fargo II). This case is not currently stayed and there are

15 pending motions to dismiss and for summary judgment that raise the same issues presently under

16 consideration in Wells Fargo II. ECF Nos. 4, 25. There also is pending a motion to dismiss on

17 jurisdictional grounds. ECF No. 4. I therefore ordered the parties to confer about whether I

18 should deny the pending motions without prejudice to refile after the Ninth Circuit rules on Wells

19 Fargo II. The parties stipulated to stay the case pending the Ninth Circuit’s ruling. ECF No. 53

20         I THEREFORE ORDER that the pending dispositive motions (ECF Nos. 4, 5, and 25)

21 are DENIED without prejudice to refile after the Ninth Circuit rules on Wells Fargo II.

22         DATED this 24th day of May, 2020.

23
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
